Case 1:18-cv-00427-JJM-LDA Document 47-1 Filed 07/29/19 Page 1 of 5 PagelD #: 1131

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED
PASS-THROUGH CERTIFICATES SERIES
2006-3,
Plaintiff,
V. C.A. No. 1:18-cv-00427-JJM
KATHERINE L. CAITO,
Defendant,
Vv.

INTERNAL REVENUE SERVICE,

Interested Party.

 

 

SUPPLEMENTAL AFFIDAVIT OF SONY PRUDENT IN SUPPORT OF PLAINTIFF’S
OBJECTION TO DEFENDANT’S MOTION TO STRIKE

I, Sony Prudent, hereby declare and state as follows:
1. I am a Senior Loan Analyst for Ocwen Financial Corporation, whose indirect

subsidiary is PHH Mortgage Corporation (“PHH”).

2. I am over the age of 18 and competent to testify as to the matters contained in this
affidavit.
3. PHH is the current loan servicer for the subject mortgage loan on behalf of

Plaintiff, Citibank, N.A., as Trustee for American Home Mortgage Assets Trust 2006-3,

Mortgage Backed Pass-Through Certificates Series 2006-3 (“Citibank, as Trustee”).

304090560V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47-1 Filed 07/29/19 Page 2 of 5 PagelD #: 1132

4, PHH merged with Ocwen Loan Servicing, LLC (“Ocwen”) as of June 1, 2019. On
or about June 4, 2019, PHH provided notice of service transfer to Defendant, Katherine L. Caito
(“Caito”). PHH Mortgage Corporation has serviced Defendant’s loan to the present day.

5. On or about March 1, 2013, servicing of Defendant’s loan was transferred from
Homeward Residential, Inc. f/k/a American Home Mortgage Servicing, Inc.'! Ocwen serviced
Defendant’s loan from March 1, 2013 up until June 4, 2019.

6. Servicing of Defendant’s loan transferred from Homeward to Ocwen as part of
Ocwen Financial Corporation’s purchase and acquisition of Homeward on or about December
31, 2012. Through that purchase and acquisition, | Ocwen Loan Servicing, LLC acquired the
proprietary and business records of Homeward and AHMSI, which included the records of
Defendant’s account.

7. My job duties and responsibilities as a Loan Analyst include, among other things,
regularly accessing and reviewing the computerized systems, together with the proprietary and
business records that PHH uses to record and create information related to the mortgage loans
serviced by PHH. I have access to the business records of PHH, including the business records |
relating to the loan at issue in this litigation. To the extent that the business records and/or
information related to a subject loan were created by or came from other entities, prior holders
and/or prior servicers of the loan, those records were received by PHH in the ordinary course of
business, have been incorporated into and maintained as part of PHH’s own business records in
the regular course of its business, and are kept and routinely relied upon by PHH as a regular
business practice in the ordinary course of its business.

8. I have personal knowledge of the manner in which PHH’s records are created and

maintained. These records are made at the time of the act, transaction, occurrence or event

 

‘In February of 2012, American Home Mortgage Servicing, Inc. changed its name to Homeward Residential, Inc. |

304090560V 1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47-1 Filed 07/29/19 Page 3 of 5 PagelD #: 1133

reflected therein, or within a reasonable time thereafter, by or from information provided by a
person with knowledge of the activity reflected in such records. These records are created, kept,
and maintained in the regular course of PHH’s business, and it is the regular course of PHH’s
business to make these records. PHH routinely relies on these records in the ordinary course of
its business. I previously executed affidavits in support of CitiBank, as Trustee’s motion for
summary judgment and response Defendant’s summary judgment motion based upon my
personal review of PHH’s Ocwen’s, Homeward’s, and AHMSI’s books, records, and files for
and relating to the Defendant’s loan at issue and from my personal knowledge regarding how
those records are kept and maintained. In particular, I have thoroughly reviewed the
computerized systems, together with the proprietary and business records of PHH, Ocwen Loan
Servicing, LLC, Homeward Residential, and AHMSI concerning then note and mortgage loan
described in the complaint, including, but not limited to, all transactions and payment history
concerning the subject loan.

9. It is within my responsibilities as a loan analyst for PHH to review the records of
PHH Mortgage Corporation, Ocwen Loan Servicing, LLC, Homeward, AHMSI, and CitiBank in
addition to their agents, and to review and sign certifications and affidavits.

10. Attached hereto as Exhibit 1 is a true and accurate copy of excerpts of the

Pooling and Servicing Agreement for the trust that currently owns the mortgage at issue in this

litigation.

304090560V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47-1 Filed 07/29/19 Page 4 of 5 PagelD #: 1134

V

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

—_—
CORRECT. EXECUTED ON Q La lu 2. | , 2019.

 

 

304090560V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 47-1. Filed 07/29/19 Page 5 of 5 PagelD #: 1135

CERTIFICATE OF SERVICE

I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
July 29, 2019.

/s/ Samuel C. Bodurtha
Samuel C. Bodurtha

 

304090560V1 1010069
